MEMORANDUM**
Charles Roger Jorss, a California state prisoner, appeals pro se the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Wyatt v. Terhune, 280 F.3d 1238, 1244-45 (9th Cir.2002), and we affirm.
Prisoners are required to exhaust available administrative remedies prior to bringing suit in federal court, regardless of the form of relief sought. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001). Because Jorss concedes that he only pursued his grievance through the first of several available levels of review and because the Supreme Court has declined to read a futility exception into § 1997e(a), see Booth, 532 U.S. at 741 & n. 6, the district court properly dismissed Jorss’ action without prejudice.
Jorss’ contention that the district court erred in applying the rule of Booth to his case on remand is without merit. See United States v. Newman, 203 F.3d 700, 701-702 (9th Cir.), cert, denied, 531 U.S. 866, 121 S.Ct. 160, 148 L.Ed.2d 108 (2000) (explaining that rules of federal law applied by the Supreme Court must be given full retroactive effect in all cases still open on direct review).
Jorss’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.